Citation Nr: 0629637	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  99-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION


The veteran had active military service from June 1957 to 
November 1963.  The veteran died on July [redacted], 1998.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant was afforded a videoconference hearing before a 
Veterans Law Judge in November 2004.  Thereafter the 
appellant's claim was remanded in January 2005 for further 
development.  The appellant's claim has been returned to the 
Board, but the Judge who held the November 2004 
videoconference hearing is no longer with the Board.  The 
appellant was advised of this fact by letter dated August 7, 
2006, and that she had the right to another hearing before a 
different Veterans Law Judge.  By written noticed received at 
the Board on August 23, 2006, the appellant informed the 
Board that she desires to have a new videoconference hearing 
at the RO.  Thus this case is remanded for the RO to schedule 
a videoconference hearing for the appellant.
Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
Videoconference Hearing in accordance with 
applicable procedures.  The appellant and her 
representative, if any, should be provided 
with notice as to the time and place to report 
for said hearing.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

